Exhibit 10.87


Memorandum on the Patent Litigation Committee




Effective Date: October 10, 2013


GILEAD SCIENCES, INC. ("Gilead") and JAPAN TOBACCO INC. ("JT") hereby agree as
follows
1. Background.
Gilead and JT entered into a License Agreement dated March 22, 2005 as amended
(“EVG Agreement”). Capitalized terms not defined herein shall have the meaning
defined in the EVG Agreement.
2. Effective Period.
This memorandum is effective and prevails over the EVG Agreement for [*] from
the above Effective Date (“PLC Term”). Unless otherwise agreed by the parties in
writing, only the EVG Agreement will apply to all matters provided hereunder
after expiration of the PLC Term.
3. Committee.
JT and Gilead hereby establish a Patent Litigation Committee (“PLC”) composed of
up to 4 representatives appointed by each Party. The initial representatives are
listed on the attached Exhibit A. Representatives must be employees of the Party
or the Party’s wholly-owned subsidiary. Additional attendees could include other
relevant staff members and outside legal advisors and experts, as invited by a
Party with the consent of the other Party (not to be unreasonably withheld,
delayed or conditioned). The PLC will be a separate, stand-alone committee and
not a subcommittee of the IP Subcommittee under the EVG Agreement.
4. Jurisdiction.
The PLC will have jurisdiction over (i) any contested disputes relating to
enforcement (and related settlement negotiations) of the JT Patents [*] in court
(“Enforcement”) or (ii) administrative proceedings (and related settlement
negotiations) [*] challenging the scope or validity of any JT Patent [*]
(“Proceedings”). If actions occur [*].
5. Charter.
The PLC will have control and responsibility for handling Enforcement and
Proceedings, including [*] of the PLC.
6. Governance.
The Parties acknowledge that the Enforcement and Proceedings may require
expedited decisions and

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
1

--------------------------------------------------------------------------------




agree to cooperate and use good faith efforts to instruct outside counsel in a
timely fashion. Each Party will have [*].
7. Litigation Counsel.
[*]
8. Litigation Costs.
[*]
9. Miscellaneous.
(1) Effect. Except as expressly amended by this memorandum, the EVG Agreement
remains in full force and effect.
(2) Governing Law. This memorandum shall be governed and construed in accordance
with the substantive laws of the State of New York and the federal law of the
United States of America without regard to its conflict of law rules that would
require the application of the laws of a foreign state or country.
(3) Entire Agreement. This memorandum together with the EVG Agreement, set forth
the complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties with respect to the PLC and supersedes and terminates all prior
agreements and understandings between the Parties pertaining to the PLC. There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as are
set forth in this memorandum pertaining to the PLC. No subsequent alteration,
amendment, change or addition to this memorandum shall be binding upon the
Parties unless reduced to writing and signed by an authorized officer of each
Party.
(4) Further Actions. Each party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this memorandum.
(5) Counterparts. This memorandum may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.


AGREED AND ACCEPTED


Gilead Sciences Inc.    Japan Tobacco Inc.




By_/s/ John F. Milligan______________    By_/s/ Muneaki Fujimoto_____________
Name: John F. Milligan, PhD      Name: Muneaki Fujimoto


Title: President & Chief Operating Officer     Title: President, Pharmaceutical
Business





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
2

--------------------------------------------------------------------------------


Exhibit A
Initial Members of Patent Litigation Committee


JT Representative
Title
[*]
[*]
[*]
[*]
[*]
[*]
 
 



Gilead Representative
Title
[*]
[*]
[*]
[*]
[*]
[*]
 
 






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
3